Case 2:18-cv-13761-SFC-SDD ECF No. 41 filed 06/17/19                    PageID.650       Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Mark Higbee,

       Plaintiff,

v.                                            Case No. 18-13761

Eastern Michigan University, et. al.,         Sean F. Cox
                                              United States District Court Judge
      Defendant.
______________________________/

OPINION AND ORDER GRANTING INSTITUTIONAL DEFENDANTS’ MOTION TO
                      DISMISS (ECF No. 28)

       In September 2016, racist graffiti appeared on the campus of Eastern Michigan University.

Students protested, and the University instituted disciplinary actions against the protestors. Almost

a year later, a former student was arrested for the vandalism. In the arrest’s aftermath, Plaintiff—a

history professor at the University—posted a message in a public Facebook group, criticizing the

University’s response to the graffiti and referring to African American administrators as ‘‘HN in C’

functionaries.” The University interpreted this phrase as a racial slur and suspended Plaintiff,

without pay, for one semester. Plaintiff filed a grievance through his union, and an arbitrator

reversed his suspension.

       On December 4, 2018, Plaintiff filed this lawsuit, alleging two sets of claims. First, Plaintiff

brings retaliatory discharge claims under Michigan’s Elliott-Larsen Civil Rights Act (“ELCRA”)

against the University and its Board of Regents (“the Institutional Defendants”). Second, Plaintiff

brings First Amendment retaliation claims, under 42 U.S.C. § 1983, against the individual Regents




                                                  1
Case 2:18-cv-13761-SFC-SDD ECF No. 41 filed 06/17/19                      PageID.651       Page 2 of 9



and other administrators who decided to punish him for the post (“the Individual Defendants”).1

        On February 14, 2019, the Institutional Defendants filed a motion to dismiss the ELCRA

claims. (ECF No. 28).2 For the reasons below, the Court will grant the Institutional Defendants’

motion and dismiss the ELCRA claims.

                                          BACKGROUND

        Plaintiff Mark Higbee is a Professor of American History at Eastern Michigan University.

Defs. Stat. of Material Facts ¶ 1. (ECF No. 27, PageID 94). Higbee teaches courses on African

American History. Id. at ¶ 2.

        In September 2016, racist messages were spray-painted on a residence hall at the University.

Id. at ¶ 13; Ex. 3 (ECF No. 27-4). More racist graffiti appeared the next month. Id. Students

protested the graffiti by organizing a peaceful sit-in at a University building. Id. After the protesters

refused to leave the building at closing time, the University disciplined them by issuing formal

reprimands and deferred suspensions. Id. The University later dropped all disciplinary action

against the protesters. Id. Pl.’s Counter-Stat. Of Material Facts ¶ 15. (ECF No. 35, PageID 584).

        More than a year after the first act of vandalism, an African American former student of the

University was arraigned on criminal charges for creating the graffiti. Defs. Stat. of Material Facts.

¶ 16. In the aftermath of the arraignment, Higbee wrote the following post in “EMUTalk,” a public

Facebook group:


        1
         The Court has supplemental jurisdiction over Higbee’s ELCRA claims because they are
so related to Higbee’s jurisdiction-invoking § 1983 claims that they form part of the same case or
controversy. 28 U.S.C. § 1367(a).
        2
         The Individual Defendants also filed a motion to dismiss the First Amendment
retaliation claims, asserting qualified immunity. The Court will issue a separate Opinion and
Order on the Individual Defendants’ motion.

                                                   2
Case 2:18-cv-13761-SFC-SDD ECF No. 41 filed 06/17/19                   PageID.652      Page 3 of 9



       EMU administrators, a small group of well paid white guys in suits (plus one woman
       and a few lower level “HN in C” functionaries), lacked the insight to imagine that
       they could ever, possibly, be remotely seen as responsible for institutional racist
       practices. And so they continued to act as the aggrieved party, needlessly alienating
       students who objected to racism. Why EMU officials, earning six figures or more,
       took this stance can only be explained by a combination of 1. ignorance about what
       racism is, 2. overconfidence that they are the good guys, 3. a lack of knowledge of
       EMU specifically and of higher education generally.

Compl. ¶ 26.

       In their motion to dismiss, the Institutional Defendants argue that “HN in C” is commonly

understood to stand for “Head Nigger in Charge.” Institutional Defs.’ Br. 4, n.5 (ECF No. 28,

PageID 142) (collecting cases in which a court has noted this meaning). In response, Higbee

contends that, among scholars of the African American experience, “HN in C” is commonly

understood to mean “Head Negro in Charge.” Higbee Aff. ¶ 5. (ECF No. 34, PageID 524-525).3

       On December 13, 2017, the University suspended Higbee, without pay, for one semester and

required him to attend and complete a one-on-one training session with a professional consultant.

Compl. at ¶ 27. The University also banned Higbee from campus and from using its email system.

Id.

       As a member of the University’s Chapter of the American Association of University

Professors, Higbee grieved his suspension and discipline. Id. at ¶ 29. On July 23, 2018 arbitrator

Barry Goldman reversed the University’s sanctions. Id. at ¶ 31.

       On December 4, 2018, Higbee filed his seventeen-count complaint in this action. In the first

two counts, Higbee alleges state-law claims of retaliatory discharge against the Institutional



       3
        At the motion-to-dismiss stage, the Court’s analysis is limited to the facts outlined in the
complaint. However, the Court includes the parties’ positions regarding the meaning of “HN in
C” to provide context, and to fully summarize the arguments raised in the parties’ briefing.

                                                 3
Case 2:18-cv-13761-SFC-SDD ECF No. 41 filed 06/17/19                      PageID.653       Page 4 of 9



Defendants.

        On February 14, 2019, the Institutional Defendants filed the pending motion to dismiss (ECF

No. 28), wherein they argue that Higbee’s Facebook post is not “protected activity” under the

ECLRA’s prohibition against retaliation. Higbee filed a response to this motion. (ECF No. 31). The

Court heard oral argument on this motion on May 30, 2019.

                                             ANALYSIS

I.      Applicable Standard

        Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a case where the

complaint fails to state a claim upon which relief can be granted. The Court must construe the

complaint in the light most favorable to the plaintiff and accept its allegations as true. DirectTV, Inc.

v. Treesh, 487 F3.d 471, 476 (6th Cir. 2007). To survive a motion to dismiss, the complaint must

offer sufficient factual allegations that make the asserted claims plausible on their face. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Legal conclusions couched as factual allegations will

not suffice. Rondigo, LLC v. Township of Richmond, 641 F.3d 673, 670 (6th Cir. 2011). Rather,

“[a] claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

        In addition to the allegations in the complaint, the Court may also consider “other materials

that are integral to the complaint, are public records, or are otherwise appropriate for the taking of

judicial notice.” Ashland, Inc. v. Oppenheimer & Co., Inc., 648 F.3d 461, 467 (6th Cir. 2011).4


        4
        Higbee asks the Court to consider his affidavit and the arbitrator’s opinion in making its
analysis. Because this is a motion to dismiss, considering these materials—which are not
incorporated into the complaint—would be inappropriate. The Court will confine its analysis to

                                                   4
Case 2:18-cv-13761-SFC-SDD ECF No. 41 filed 06/17/19                    PageID.654      Page 5 of 9



II.    The Institutional Defendants’ Motion

       In Counts I and II, Higbee alleges claims under the ELCRA against the Institutional

Defendants. In these counts, Higbee contends that his Facebook post was activity protected under

the ELCRA. See M.C.L.A. §37.2701. In the Institutional Defendants’ motion, they argue that

Higbee’s post was too vague to constitute protected conduct.

       The ELCRA provides that “a person shall not ... [r]etaliate or discriminate against a person

because the person has opposed a violation of this act, or because the person has made a charge,

filed a complaint, testified, assisted, or participated in an investigation, proceedings, or hearing

under this act.” MacDonald v. United Parcel Svs., 430 F. App'x. 453, 464 (6th Cir.2011) (quoting

M.C.L.A. § 37.2701(a)).      The statute is commonly understood as having two clauses: the

“opposition clause” and the “participation clause.” See e.g. Seals v. Bridgeport Spaulding School

District, 2018 WL 4829475 at *6 (E.D. Mich. 2018). At oral argument, Higbee asserted that he is

bringing his ELCRA claims under both the opposition and participation clause.

       A.      Opposition

       Higbee argues that his statement “oppose[d] two sections of the ELCRA: MCLA § 37.2402

and MCLA § 37.2701 itself.” Pl.’s Res. 12-13. (ECF No. 32, PageID 377-378).

      M.C.L.A. 37.2402(a) provides “an educational institution shall not...discriminate against an

individual in the full utilization of or benefit from the institution, or the services, activities, or

programs provided by the institution because of religion, race, color, national origin, or sex.”

Higbee argues that his post specifically complains that the University “failed to give students the




the factual allegations in the complaint and the facts that the parties have agreed the Court can
consider.

                                                  5
Case 2:18-cv-13761-SFC-SDD ECF No. 41 filed 06/17/19                    PageID.655       Page 6 of 9



full utilization or benefit of the institution by failing to recognize that black [] students were the

subject of a racist attack and threat.” Pl.’s Resp 16. But the text of the post does not support this

argument. Construing the post—as quoted in the Complaint—in Higbee’s favor, the only arguably

discriminatory act that the University was alleged to have performed was “needlessly alienating

students who objected to racism.” Compl. ¶ 26. Even if this act could be fairly described as denying

the full utilization or benefit of the university, people who objected to racism are not a class

protected by M.C.L.A. 37.2402(a). Thus, the Complaint does not contain sufficient factual

allegations to state a plausible claim that Higbee was opposing M.C.L.A. § 37.2402(a). See Booker

v. Brown & Williamson Tobacco Co., 879 F.2d 1304, 1312-1313 (6th Cir. 1989) (an employee

opposing a discriminatory practice must have a “good faith belief that the practice is unlawful.”).



       To the extent Higbee’s post could be understood as opposing “institutional racist practices”

as a violation of M.C.L.A. § 37.2402(a), this argument also fails because there is no indication that

these alleged practices deny individuals the full utilization of or benefit from the institution.

       Next, Higbee advances an “opposition to retaliation for opposition” argument; he argues that

his post was opposition to the University retaliating against the protesters for opposing the racist

graffiti. But, to accept this argument, the Complaint would need to contain factual allegations to

support the conclusion that the graffiti, itself, could be fairly understood to be a violation of the

ELCRA. Id.

       Thus, the Court concludes that Higbee’s complaint does not contain factual allegations

sufficient to conclude that Higbee’s post was protected opposition activity.

       B.      Participation


                                                  6
Case 2:18-cv-13761-SFC-SDD ECF No. 41 filed 06/17/19                    PageID.656       Page 7 of 9



       At the outset, the parties disagree about what standard should control the Court’s analysis

under the participation clause. Defendants argue that the Sixth Circuit’s decision in Booker, 879

F.2d at 1313, which requires “the instigation of proceedings leading to the filing of a complaint or

a charge,” should control. On the other hand, Higbee argues that the Michigan Court of Appeals’

decision in McElmore v. Detroit Receiving Hosp. and U. Med. Ctr., 196 Mich.App. 391 (1993)

should control.

       At least one other court in this district has confronted this precise issue. In Gjokaj v.

Crossmark, Inc., 2008 WL 1701532 (E.D. Mich. 2008), aff’d 362 Fed.App’x 450 (6th Cir. 2010),

the Hon. Nancy Edmunds concluded that McElmore had “expressly rejected” the high standard

announced in Booker, and that McElmore was applicable:

       Defendant cites Booker for the proposition that “the instigation of proceedings
       leading to the filing of a complaint or charge ... is a prerequisite to protection under
       the participation clause.” Booker, 879 F.2d at 1313. This approach was expressly
       rejected by the Michigan Court of Appeals in McLemore v. Detroit Receiving
       Hospital & University Medical Center, 196 Mich.App. 391, 493 N.W.2d 441, 443
       (Mich.Ct.App.1993). The McLemore court held that, “[r]egardless of the vagueness
       of the charge or the lack of formal invocation of the protection of the act, if an
       employer's decision to terminate or otherwise adversely effect [sic] an employee is
       a result of that employee raising the specter of a discrimination complaint, retaliation
       prohibited by the act occurs.” Id. Defendant suggests that the Court should ignore
       McLemore because it expressly rejects Booker. (Def.'s Reply at 3 n. 1.) Defendant's
       suggestion is contrary to Sixth Circuit precedent, which holds that “this court is
       bound by decisions of the state's intermediate appellate courts unless convinced that
       the Michigan Supreme Court would decide the question differently.” United of
       Omaha Life Ins. Co. v. Rex Roto Corp., 126 F.3d 785, 789 (6th Cir.1997). Given that
       McLemore expressly rejected the Sixth Circuit's interpretation of Michigan law, and
       given that the Michigan Supreme Court declined to hear an appeal in the case, 506
       N.W.2d 877 (1993), this Court is not convinced that the Michigan Supreme Court
       would decide the question differently than did the McLemore court. Accordingly, the
       Court will use the McLemore standard to assess Plaintiff's claim under the
       “participation clause.”

Gjokaj, 2008 WL 1701532 at *6.


                                                  7
Case 2:18-cv-13761-SFC-SDD ECF No. 41 filed 06/17/19                     PageID.657      Page 8 of 9



        The Court agrees with Judge Edmunds’s analysis in Gjokaj, and will examine Higbee’s

participation clause claim under the McLemore standard.

        Under McLemore, participation activity is protected if it “rais[es] the spectre of a

discrimination complaint.” 196 Mich.App. at 396. However, “an employee must do more than

generally assert unfair treatment.” Barrett v. Kirtland Community College, 628 N.W.2d 63, 72

(Mich. Ct. App. 2001). Instead, the “charge must clearly convey to an objective employer that the

employee is raising the specter of a claim of unlawful discrimination pursuant to [ELCRA].” Id.

        Higbee’s post does not raise the specter of a claim of unlawful racial discrimination because

his vague reference to “institutional racist practices” does not clearly convey the possibility that he

would, or even could, assert a claim under the ELCRA. The University could not possibly have

discerned which “institutional racist practices” Higbee was referring to in his post and, although an

employee need not specifically invoke the ELCRA, Higbee’s post did not even imply that the

alleged practices could be fairly understood as violations of the ELCRA. See Stevens v. Estes Exp.

Lines, 833 F.Supp.2d 729, 736 (E.D. Mich. 2011) (applying Michigan law and concluding that

disclosure of a suggestive note to an employer was not participation activity when it did “not

demonstrate actionable sexual harassment”). At most, the post generally alleged unfair treatment

to third parties. Thus, it is not protected activity under the participation clause.

                                           CONCLUSION

        For the reasons above, the Court GRANTS the Institutional Defendants’ Motion to Dismiss

Count I and Count II (ECF No. 28). Accordingly, the Court DISMISSES Eastern Michigan

University and its Board of Regents from this action.




                                                   8
Case 2:18-cv-13761-SFC-SDD ECF No. 41 filed 06/17/19       PageID.658   Page 9 of 9



      IT IS SO ORDERED.

      Date: 6/17/2019              s/Sean F. Cox
                                   Sean F. Cox
                                   United States District Judge




                                      9
